Same Case — On an Application for a Re-iieartng.
Yoorhies, J.
In the application for a re-heariug, the plaintiff’s counsel present two points which deserve to be noticed.
It is contended that, inasmuch as the Act of March 20th, 1839, had no special reference to the remedy by arrest, but to all conservatory Acts, which may accompany the demand, — the decision in this cause is, in point of fact, in conflict with the case of Jewell v. Jewell. This would undoubtedly be the result, had the law, independently of the Act of 1839, required similar affidavits from the party for the writs of arrest and injunction.
The Code of Practice, Art. 304, requires the party who enjoins to state “ under oath the fads which, according to his belief, render an injunction necessary.” But, for the arrest of the debtor, the creditor “ must swear, that the debt or the damages which he claims, and the amount of which he specifies, is really due to him and that he verily believes that the defendant is about to remove, Sc.” In the latter ease, the party must take an oath of a two-fold character; he must swear positively, as to the debt, and to his belief as to the balance; whilst in the former, it is sufficient for him to take an oath as to his belief, with regard to all the allegations in the petition of injunction. Hence it is, that there cannot be the slightest conflict between this case and that of Jewell v. Jewell.
The appellant’s counsel further contend that the Act of 1839, in laying down the rule that must govern the agent’s affidavit, is not exclusive as regards the oath to be taken by the principal. “ The amendment, therefore,” say they, “ does not touch the affidavit of the principal, but leaves it as it was before the Act of 1839 was passed.” This is exactly what we have decided ; and, having ascertained that the plaintiff’s affidavit for the defendant’s arrest was not a compliance with the Oode of Practice, upon this subject, we dismissed the action.
Re-heariDg refused,